Detailed Action
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mutagi et al (Patent. No.: US 10,249,296 B1).
As per claim 1, Mutagi discloses a method for method for complex task machine learning, the method comprising: -	receiving an unknown command for performing a task (Mutagi,  col 3 lines: 16-25, wherein the user 102 may utter an initial query, such as “I want to buy movie tickets.” The service 108 may respond by asking a clarifying question such as “Which movie?”. The initial query is considered an unknown command since it requires asking the user for clarifying.); -	generating a prompt regarding the unknown command (Mutagi,  col 3 lines: 16-25, wherein the service 108 may respond by asking a clarifying question such as “Which movie?”. Asking the user for clarifying the question can be the prompt regarding the unknown command as claimed); -	receiving one or more instructions in response to the prompt, wherein each of the one or more instructions provides information on performing at least a portion of the task (Mutagi,  col 3 lines: 16-25, wherein the service 108 may respond by asking a clarifying question such as “Which movie?” The user might then respond by stating the name of a movie”. The name of the movie provided by the user can be the one or more instructions which provides information on performing at least a portion of the task as claimed); -	determining at least one action for each one of the one or more instructions (Mutagi,  col 3 lines: 16-25, col 10 lines: 23-37 wherein the user might then respond by stating the name of a movie, and the system may then ask “What time would you like to attend the movie?” A dialog such as this might be continued until the service 108 has identified requisite intent components or entities, such as “Purchase three tickets for the movie ‘Gone With the Wind’ showing at the River Center Theater at 2:30 pm Sunday.” The service 108 may then purchase the specified tickets on behalf of the user 102); and -	creating, by at least one processor, a complex action for performing the task based on the at least one action for each one of the one or more instructions (Mutagi,  col 3 lines: 16-25, wherein a dialog such as this might be continued until the service 108 has identified requisite intent components or entities, such as “Purchase three tickets for the movie ‘Gone With the Wind’ showing at the River Center Theater at 2:30 pm Sunday.” The service 108 may then purchase the specified tickets on behalf of the user 102).

As pre claim 2, claim 1 is incorporated and Mutagi discloses wherein determining the at least one action for each one of the one or more instructions includes identifying, based on at least one of the one or more instructions, an application context or a context-specific action in a knowledge base (Mutagi , col 7 lines: 46-59, col 8 lines: 8-12, col 10 lines: 23-37, wherein The speech-based service 108 may oversee the routing of user utterances or intents, and may utilize different components or applications to service new utterances or intents current context and other information); 

As pre claim 3, claim 1 is incorporated and Mutagi discloses wherein determining the at least one action for each one of the one or more instructions includes: -	identifying, based on at least one of the one or more instructions, that an application context or a context-specific action is not provided in a knowledge base (Mutagi , col 7 lines: 46-59, wherein a user may state an intent that is not serviceable by any applications that are currently available to the user. For example, the user may state “I want to a call a taxi.” Although neither the integral applications nor the third-party applications that the user has currently activated are capable of servicing such an intent); -	generating a request for information on the application context or the context-specific action (Mutagi , col 7 lines: 46-59, wherein the speech-based service 108 may search a listing or marketplace of third-party applications to identify one that has specified a matching or corresponding serviceable intent); and -	receiving the information on the application context or the context-specific action in response to the request (Mutagi , col 7 lines: 46-59, wherein the speech-based service 108 may search a listing or marketplace of third-party applications to identify one that has specified a matching or corresponding serviceable intent. In some cases, the service 108 may then automatically invoke or initiate the identified third-party application. In other cases, the service may prompt the user to purchase or activate the application and subsequently launch or invoke the application);

As pre claim 4, claim 3 is incorporated and Mutagi discloses wherein the request for information on the application context or the context-specific action is displayed in a user interface that provides one or more selectable items for indicating the application context or the context-specific action (Mutagi , col 7 lines: 46-59, wherein the speech-based service 108 may search a listing or marketplace of third-party applications to identify one that has specified a matching or corresponding serviceable intent. The service may prompt the user to purchase or activate the application and subsequently launch or invoke the application);

As pre claim 6, claim 1 is incorporated and Mutagi discloses instructing performance, by a first device, of the at least one action of a first one of the one or more instructions; and instructing performance, by a second device, of the at least one action of a second one of the one or more instructions (Mutagi , col 3 lines: 50-62, col 4 lines: 22-35, wherein the speech-based service 108 includes or has access to multiple applications for servicing different user intents. The applications may include integral, native applications 118 and non-native, third-party applications 120. The applications 118 and 120 may perform different functions or provide different services relating to different activity or content domains. For example, one application might relate to the music domain and might have functionality for finding and playing music. Another application might correspond to a notification domain and might have functionality for setting and issuing alerts or alarms. Thus, a first action can be performed by a first application belonging/communicating with a first device and a second action can be performed by a second application belonging/communicating with a second device);

As pre claim 7, claim 1 is incorporated and Mutagi discloses storing the complex action for performing the task in association with one or more parameters corresponding to the unknown command; and executing the complex action in response to receiving a subsequent command, wherein the subsequent command includes one or more features in common with the unknown command (Mutagi , col 5 lines: 46-59, wherein If the user indicates that he or she wants to enable a third-party application, the third-party application is installed or enabled. Once enabled, future user requests expressing the same user intent are automatically serviced by the enabled third-party application 120, without further prompting regarding whether the user wants to use the application. That is, the third-party application 120 will be used automatically in response to further requests by the user that indicate a matching user intent. Thus, since the system is able to process and map the future requests expressing the same user intent (subsequent command includes one or more features in common with the unknown command)  to the same third-party application without further prompting regarding whether the user wants to use the application, the system by inherence, stores the complex action as claimed);

Claims 8-11, 13-17 and 19-20 are rejected under the same rationale as claims 1-4, 6-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Mutagi et al (Patent. No.: US 10,249,296 B1)in view of GAO et al (Pub. No.: US 2019/0324795 A1).
As per claim 5, claim 1 is incorporated and Mutagi does not explicitly disclose wherein creating the complex action includes registering the determined at least one action for at least one of the one or more instructions as being dependent on the determined at least one action of another one of the one or more instructions. However, GAO discloses registering the determined at least one action for at least one of the one or more instructions as being dependent on the determined at least one action of another one of the one or more instructions (GAO, paragraph 0044, 0047-0048, wherein a composite task can include global constraints that ensure a first action related to completion of a composite task is executed and terminated prior to executing a second action. In some embodiments, the device can generate a first neural network for the high level dialog and a second neural network for a low level dialog The dialog manager can verify if an order of a series of actions that complete a subtask violate a predetermined temporal constraint. For example, the dialog manager can verify that a hotel room is not reserved for a date preceding a flight to the location of the hotel room, and the like). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Mutagi in view of GAO such that the sub-actions/sub-task are registered as being dependent as claimed because this would have provided a way to maximize a chance of successfully achieving a predetermined goal matching the user intent.     



Claims 12 and 18 are rejected under the same rational as claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456